[Cite as In re J.D., 2015-Ohio-4114.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 IN RE: J.D., C.O. and D.O.                     :
                                                :
                                                :   Appellate Case No. 26588
                                                :
                                                :   Trial Court Case Nos. 2013-2587
                                                :                       2013-2588
                                                :                       2013-2590
                                                :
                                                :   (Civil Appeal from Common Pleas
                                                :   Court, Juvenile Division)


                                          ...........

                                          OPINION

                            Rendered on the 2nd day of October, 2015.

                                          ...........

MATHIAS H. HECK, JR., by DYLAN G. SMEARCHECK, Atty. Reg. No. 0085249,
Assistant Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate
Division, Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio
45422
       Attorney for Appellee-Montgomery County Children Services

TYLER D. STARLINE, Atty. Reg. No. 0078552, 120 West Second Street, Suite 333,
Dayton, Ohio 45402
      Attorney for Appellant-S.O.

                                         .............
                                                                                              -2-


WELBAUM, J.

       {¶ 1} Appellant, Mother, appeals from a decision terminating her parental rights

with respect to her minor children, D.O., C.O., and J.D., and granting permanent custody

of the children to Montgomery County Children Services (“MCCS”).1 In support of her

appeal, Mother contends that the permanent custody award is not supported by clear and

convincing evidence that it is in the children’s best interests. Mother further contends

that the factual grounds supporting the award are barred by res judicata, that the trial

court erred by allowing MCCS to keep the children in custody for more than four years,

and that trial counsel provided ineffective assistance of counsel.

       {¶ 2} We conclude that the award of permanent custody to MCCS was supported

by sufficient credible evidence. We further conclude that the argument about res judicata

has not been properly raised, since evidence pertaining to any prior proceedings is not

part of the record before us. In addition, Mother waived error in the conduct of the

proceedings below, other than plain error, by failing to raise any objections in the trial

court. There was also no plain error. Finally, trial counsel did not render ineffective

assistance. Counsel’s decisions were a matter of trial strategy, and Mother’s failure to

comply with case plan requirements cannot be used in hindsight to judge her attorney’s

strategy. Accordingly, the judgment of the trial court will be affirmed.



                              I. Facts and Course of Proceedings

       {¶ 3} On April 12, 2013, MCCS filed dependency complaints concerning Mother’s



1
 For convenience, we will refer to the children’s mother as “Mother,” rather than using
her initials. For privacy purposes, the children will be identified only by their initials.
                                                                                        -3-


three minor children, D.O., C.O., and J.D. D.O. and C.O. were 11-year-old twins, and

had been in foster care in either Ohio or Kansas for six of the 11 years. J.D. was eight

years old, and had not been in his mother’s custody for most of his life.

       {¶ 4} The complaints alleged that the children were dependent under several

grounds, including that they lacked adequate parental care based on their parent’s or

custodian’s mental or physical condition; that their condition or environment was such to

warrant the state in assuming their guardianship; and that they were residing in a

household in which a parent, custodian, or guardian, or other member of the household

had committed an act that was the basis for an adjudication that a sibling who resided in

the household was an abused, neglected, or dependent child, and because of the

circumstances surrounding the abuse, neglect or dependency of the sibling or other child

and other conditions in the household, the child was in danger of being abused by the

parent, custodian, guardian, or member of the household.

       {¶ 5} The complaints made the following further allegations:

              Montgomery County Department of Job and Family Services –

       Children Services Division (MCCS) believes this child is dependent based

       on a prior adjudication of dependency, mother’s lack of stability, mother’s

       relationships, mother’s mental health, supervision concerns, possible

       permanent custody being taken of older children, Mother having previously

       spent time in prison for Abuse of Child (intentional torture), and because the

       children are in the custody of MCCS in a prior case but a permanent custody

       motion was denied and that custody expired. MCCS became involved with

       the family regarding a referral that J.D. was found outside of the home by
                                                                                       -4-


     himself.   Police were called and the child was returned to the home.

     Mother has previously resided in Kansas and was in an abusive

     relationship. Mother also spent time in prison from December 1997 until

     December 2000 for Abuse of a Child (intentional torture) out of Kansas.

     Mother has also reported that her parental rights have been terminated

     regarding four older children. After leaving Kansas, Mother moved to West

     Virginia to be with a man she met on the internet. Mother indicates that he

     became abusive with her and she fled the area. While there she sent all

     or [sic] her three children’s hearing aids off to be repaired. She moved to

     Ohio prior to them being returned.       All three children are legally deaf.

     Mother has been diagnosed with Major Depressive Disorder, Chronic,

     Severe, Without Psychotic Features; Dysthymic Disorder; Dependent

     Personality traits; and possibly Dependent Personality Disorder. Mother’s

     current housing is not appropriate for the children. All three children were

     adjudicated dependent by this court in prior cases JC 2010-4491 (C.O.),

     2010-4482 (D.O.), and 2010-40271 (J.D.).            The parents have not

     completed their case plans in those cases and there are no willing, able and

     appropriate relatives with which to place the children. The children have

     been in the care of MCCS continually since November 17, 2010 because of

     the parent’s failure to complete the case plan. The twins, now eleven, have

     been in foster care for approximately six years of their lives. The fathers are

     not involved.

Montgomery County Common Pleas, Juvenile Division Case No. JC 2013-2588, Doc.
                                                                                       -5-


#114, p. 1.2

       {¶ 6} The complaints asked the court to adjudicate the children dependent and to

grant a preferred disposition of permanent custody to MCCS pursuant to R.C. 2151.413;

R.C. 2151.414(B)(1)(b) and (d) and (B)(2); and R.C. 2151.414(E)(1),(2),(4),(10),(14),(15),

and (16). In addition, the complaints were accompanied by affidavits outlining essentially

the same facts.

       {¶ 7} On the same day, MCCS filed a motion and affidavit for interim temporary

custody at an ex parte hearing. The court granted interim temporary custody, and a

shelter care hearing was held a few days later. At that time, Mother and her attorney

appeared and agreed to an interim order of custody. An adjudicatory and dispositional

hearing was then set for June 4, 2013. See JC 2013-2588, Doc. #108. On April 18,

2013, amended dependency complaints containing the same allegations were filed, and

on May 2, 2013, an amended order granting temporary custody to MCCS was filed, again

noting that Mother had agreed to the interim order of custody. Id. at Doc. #101.

       {¶ 8} On June 17, 2013, the Guardian ad Litem (“GAL”) filed a report

recommending that MCCS be granted permanent custody of the children. The GAL

noted that Mother had been without permanent housing since December 2010, became

friendly with strangers very quickly, and was willing to place herself and her children at

risk by moving in with people of whom she had no real knowledge.             Her newest

roommate was a man she met on August 28, 2012 at a dentist’s office.         Mother was

living in his home full-time a few weeks later. She paid no rent, had no contract or legal


2
   The pleadings in all three dependency cases are the same, and the proceedings were
litigated together. As a result, for purposes of convenience, we will refer to the
pleadings in one case (JC 2013-2588).
                                                                                        -6-


agreement, and paid no bills at the home. This individual, R.M., said he had no long-

term plans for her to live in his home.

       {¶ 9} According to the GAL, a psychological report indicated Mother did not

currently have the capability to independently parent her children.           Mother had

completed a parenting class and a class at Artemis, as well as parenting-related classes

and intervention in Kansas, but seemed unable to implement things she had learned.

Mother had been told of the need for a mental evaluation in June 2010, but had not begun

it until February 2012. She also had no permanent employment since arriving in Dayton,

Ohio, in December 2009.

       {¶ 10} The GAL’s report also discussed Mother’s prior incarceration in Kansas

from 1997 to 2000 on four counts of Abuse of a Child (Intentional Torture). According to

the GAL, “[w]hen asked about the abuse Mother denied it but she could not give any

reason, or explanation, or any other suspected party for the charges. She seemed to

not believe that there was any abuse, answering the questions about the abuse with, ‘well

they said.’ ” JC 2013-2588, Doc. #89, p. 4. The report also noted that the twins had

previously been in foster care in Kansas from October 2005 through December 2008,

and, therefore, had spent five of the last 11 years living with someone else. Further, J.D.

had spent three years in his father’s custody, and another 34 months in Ohio, which meant

that most of his life had been spent in the custody of someone other than his mother. As

to the fathers, the GAL had been unable to make contact with the twins’ father, and J.D.’s

father wanted to surrender his rights to J.D.

       {¶ 11} An adjudicatory hearing was held before a magistrate on June 21, 2013.

The magistrate then filed an entry shortly thereafter. The entry noted that Mother and
                                                                                            -7-


her attorney had appeared for the hearing.         At that time, the parties agreed that

dependency would be based only on the first sentence of the second paragraph of the

complaints, which established dependency, and that the remainder of the complaint

would be struck. Id. at Doc. #81, p. 1. The entry made the further statement that “[t]he

mother was present at the hearing with her counsel. She did stipulate to the finding of

dependency based upon the first sentence of the second paragraph of the complaints.”

Id. at pp. 1-2. No objections were filed to the magistrate’s order, and no further appeal

was taken.

       {¶ 12} On September 6, 2013, MCCS filed a motion for a reasonable efforts

bypass, based on the termination of Mother’s parental rights in Kansas with respect to

three siblings of D.O., C.O., and J.D. Attached to the motion as Exhibit 1 was a copy of

a November 20, 1997 Memorandum Opinion and Journal Entry from the Juvenile

Department of the District Court of Wyandotte County, Kansas. A certified copy of this

journal entry was later admitted into evidence during the permanent custody hearing.

       {¶ 13} The juvenile court opinion and entry involved the termination of parental

rights to 10 minor children, who were living in a home with Mother and eight other adults

who either lived in the home full time or visited frequently. Transcript of Proceedings,

Vol. I, Ex. 1, p. 3. Among those children were three of Mother’s children, L.O, R.O., and

S.O., who were ages 6, 3, and 20 months old at the time of the termination. Mother had

previously given custody of another daughter, L.G., to her father in 1995, when she was

around two years old, due to suspected abuse. Id. at pp. 4-5.3



3
  Because this daughter’s initials are also L.O., we will refer to this daughter by using
the initial of her father’s last name, which is “G.”
                                                                                              -8-


       {¶ 14} According to the opinion, Mother’s first contact with the Kansas Social &

Rehabilitation Services (“SRS”) was in fall 1993, when her daughter, L.G., suffered a

“rather severe head injury that was reported by the hospital as possible abuse.” Id. at p.

2. At the time, L.G. was about six months old, and Mother’s eldest child, L.O., was

almost two years old. Mother was living with L.O.’s family. Based on prior experience

with that family, SRS clearly explained to Mother that she needed to establish housing for

herself and her daughters in order to ensure their safety. Mother agreed to place the

daughters in emergency foster care while SRS helped her locate housing. Id.

       {¶ 15} Although SRS found a home for Mother and her daughters and told Mother

to keep her children away from L.O.’s family, Mother failed to maintain contact with SRS

after moving in and abandoned the home about a month after she moved in. Because

SRS could not locate Mother, the case was closed. Id.

       {¶ 16} Mother’s next contact with SRS was in February 1995, when she was again

living with L.O.’s family. There was concern over possible abuse of L.G., and the fact

that L.O. might be developmentally delayed. Mother was also spending her aid for the

children on personal items, with little left for rent and child care. At that time, the situation

was resolved by L.G.’s father taking custody of L.G.

       {¶ 17} Subsequently, in April 1997, after receiving an anonymous complaint that

L.O. was allegedly being physically abused by Mother, SRS went to the house to

investigate. Mother and L.O.’s father, J.R., told the social worker that L.O. was not there

and had been sent to California. Transcript of Proceedings, Vol. I, Ex. 1, p. 2. Based

on information that L.O. was being hidden in the house, a search warrant was obtained,

and the house was entered the following day. In this regard, the juvenile court noted
                                                                                        -9-


that:

               Upon entering the residence which was rented to [members of L.O.’s

        family,] the police found [L.O.] sitting on the floor in an upstairs hallway.

        She was very dirty, had a shaved head, bruises on her face, and her feet

        were so swollen that she could not stand. In addition, she had a black eye,

        scratches on her neck, a burn mark on her left front shin, a bruise in the

        middle of her back, swollen fingers on both hands and the area around her

        rectum and vagina were bright red. She was immediately taken to the

        Kansas University Medical Center for treatment and evaluation.

Id. at p. 2.

        {¶ 18} The decision, which terminated Mother’s rights to the three children in her

custody, further stated that:

               In the present cases involving [Mother’s] children [L.O.], age 6,

        [R.O.], age 3, and [S.O.], age 20 months, the evidence at trial was

        overwhelming that they are children in need of care.

               [Mother’s] treatment of L.O. was appalling. In a statement to Det.

        J.B. Smith of the KCK Police Dept., she admitted handcuffing [L.O.] to the

        bed; shaking [L.O.] and shoving her to the floor; admitted [L.O.’s] feet were

        swollen and purple for three or four months, claimed not to know why and

        stated [other residents of the house] had also handcuffed [L.O.].

               [A resident of the house, L.R.,] related numerous instances of

        physical abuse of [L.O.] by [Mother]. She stated [L.O.] was tied up or

        handcuffed almost nightly. She further stated that [Mother] would bend
                                                                                         -10-


        L.O.’s fingers backward and told of an incident in which [Mother] put [L.O.]

        behind a rocking chair on the front porch and then sat rocking it thereby

        forcing [L.O.’s] head to hit the wall behind her. In addition, [L.O.] would be

        forced to stand in a corner of the house for hours at a time during which she

        would not be allowed to use the bathroom, thereby urinating and defacating

        [sic] on herself. [L.R.] heard [Mother] state in reference to [L.O.], “I can’t

        stand that little bitch, I wish she was dead” and in reference to all her

        children that she had kids too young and wanted to get rid of them.

Transcript of Proceedings, Vol. I, Ex. 1, p. 5.

        {¶ 19} Other residents of the house testified in detail about the abuse that Mother

inflicted on all the children. They stated that in addition to the abuse of L.O., Mother

locked R.O. in an upstairs room to punish him and keep him out of her way, and had hit

him with a board. Other residents of the house also abused L.O. After considering the

evidence, which included medical documentation of the injuries to the children, the

juvenile court concluded that the evidence overwhelmingly justified termination of

Mother’s parental rights. In this regard, the court observed that:

               Mother’s attitude toward her children evidences a complete and

        callous disregard of her duties as a parent. This Court would consider any

        attempt to reintegrate children with such a mother to be an act bordering on

        criminal negligence. To say reintegration is not a viable alternative in this

        case is a gross understatement of the heinous, reprehensible and patently

        criminal conduct of Mother.

Id. at p. 9.
                                                                                       -11-


        {¶ 20} On September 25, 2013, the GAL filed an updated report, again

recommending that MCCS receive permanent custody of the children. The GAL noted

that Mother was bonded to the children, but had become completely overwhelmed by

them.    The youngest child, J.D., had spent most of a week in August 2010 at the

Kettering Behavioral Center as an inpatient in an attempt to obtain a diagnosis of some

of his behavioral problems. JC 2013-2588, Doc. #72, p. 3. In the report, the GAL noted

that:

               Mother has previously shown little initiative to get and/or follow

        through with obtaining help for her or the Children’s needs. Having no

        social support, the Mother has looked to the internet or casual meetings for

        friends and boyfriends.       The men become the Children’s primary

        disciplinarians.   Upon leaving [J.D.] at the Kettering Behavioral Center

        Mother stated to G.A.L. “These boys don’t want to see me happy; they ruin

        every relationship I have.”

Id. at p. 3.

        {¶ 21} The report further noted that Mother had received no therapy either while

incarcerated for L.O.’s Child Abuse (Intentional Torture) from 1997 to 2000, or after she

was released from incarceration. Id. at p. 10.4 After sporadic therapy between 2010

and 2013, Mother began therapy at Solutions Community Counseling and Recovery



4
  According to the evidence presented at the permanent custody hearing, Mother was
sentenced to 32 months in prison on December 18, 1997, and was given 233 days of
jail credit, which represented the time that had elapsed since April 30, 1997. See
Transcript of Proceedings, Vol. I, Ex. 2, p. 4. Mother was sentenced to 32 months on
each of four charges of child abuse, with the terms imposed concurrent to each other.
Id. at pp. 1-3.
                                                                                       -12-


(“Solutions”) in January 2013 and had been regularly attending biweekly since that time.

Concerning her therapy, Mother stated that “I have to go so I go.” Id.    In addition, the

GAL noted that Mother had made no progress on obtaining permanent housing and

continued to rely on gentlemen friends for housing and transportation.        Mother did

regularly visit the children for two hours per week, and was temporarily employed at her

counselor’s office doing janitorial work as of August 26, 2013. The GAL still had not been

able to contact the twins’ father, and had not been able to find other relatives who could

take custody of the children.

        {¶ 22} On October 16, 2013, the magistrate filed a decision and order of temporary

custody concerning a dispositional hearing and motion for reasonable efforts bypass that

was held on October 3, 2013. Both Mother and her attorney appeared for the hearing.

The magistrate granted the motion for reasonable bypass based on the grant of

permanent custody in Kansas with respect to Mother’s three children. The magistrate

noted that “[t]he parties do not contest the Agency’s motion.” JC 2013-2588, Doc. #67,

p. 1.

        {¶ 23} The magistrate further found that Mother was engaged in services but her

case plan was not complete and she did not have the current ability to care for the

children. The magistrate, therefore terminated the former interim custody order and

granted temporary custody to MCCS. The magistrate additionally stated that “all parties

are in agreement with a grant of temporary custody to Montgomery County Children

Services.” Id. at p. 2. The trial judge immediately signed the order, and the parties were

notified that they had 14 days to object to the decision. No objections were filed.

        {¶ 24} On October 21, 2013, MCCS filed a motion for permanent custody, claiming
                                                                                          -13-


that an order of permanent custody was in the children’s best interests.             In early

December 2013, the GAL filed an updated report and recommendation. Among other

things, the GAL indicated that Mother had continued to discuss court dealings with the

children, even though she had been asked not to do so, and this contributed greatly to

the children’s struggles. The GAL also stated that Mother still did not have appropriate

housing and worked part-time, bringing home about $40 per week. The GAL again

recommended that MCCS receive permanent custody, based on Mother’s “history,

mental health status and lack of initiative and/or ability to meet the needs” of the children.

JC 2013-2588, Doc. #61, p. 4.

       {¶ 25} Hearings on the permanent custody motion were scheduled for January 23

and 24, 2014. On January 16, 2014, the GAL filed another report and recommendation.

The GAL noted that one of the twins had reported that his mother allowed her paramour

to spank them many times and had him turn the handle on the bedroom door around so

they could not lock the door “when [Mother] got mad and came after us.” JC 2013-2588,

Doc. #40, p. 2. The other twin also told the GAL that Mother had allowed male friends

to spank them, but “it’s OK because we deserved it.” Id. at p. 3. The GAL commented

that the twins were bonded with Mother, but could not self-protect at this age. In addition,

the GAL noted that the Mother had promised the children cell phones, video games, and

bicycles when they were returned to her care. Id. at p. 4. The GAL also listed various

comments by Mother to the children about the fact that MCCS and the GAL were lying

about Mother because they did not want the children to live with her, and that the children

would be living with her very soon. Id. at p. 5. At one point, the children said goodbye

to friends because their mother was going to court and had said the children were going
                                                                                          -14-

home. Id. Again, Mother had been asked not to discuss court proceedings with the

children, and these comments were having a detrimental effect on the children.

       {¶ 26} The GAL additionally noted that a home study had been done of the home

where Mother currently resided, and it did not pass. Id. at p. 4. Despite having been

given information and referrals for housing between 2010 and the spring of 2013, Mother

did not effectively follow up, but waited for a case manager from Solutions to help her in

September 2013.      Id. at p. 6.   An updated psychological evaluation indicated that

Mother had demonstrated improvement in her depression and parenting knowledge, but

“significant concerns remain regarding her ability to independently provide for herself and

her children and her willingness to rely on others – at times, to rely on strangers – for

housing, transportation and to place herself and her children in potentially risky situations

in order for their basic needs to be met.” Id. at p. 7. All the children’s therapists had

rejected family counseling unless it was a certainty that the children were going home.

Id. at p.11.

       {¶ 27} With respect to Mother, her therapist provided reports to the GAL. In this

regard, the GAL observed that:

               Several times, most recent dated 8/30/2013[,] these reports indicate

       Mother’s insight and judgment are limited. Including on the Mental Status

       Exam done on 1/7/13 under Insight/Judgment it states, “Client appears to

       have limited insight into why two different sets of children had been taken

       out of her care and placed in foster care. Although she can explain what

       happened, she is not aware of any role she had in this happening. Client

       appears to have poor judgment in who she chooses to live with and who
                                                                                         -15-


       has contact with her children.”

JC 2013-2588, Doc. #40, p. 11.

       {¶ 28} Once again, the GAL recommended that MCCS be granted permanent

custody. However, the permanent custody hearings were not held in January 2014, but

were continued until May 29 and 30, 2014, due to Mother’s need to review additional

discovery that MCCS had provided.

       {¶ 29} In late March 2014, Mother filed an amended motion for increased visitation

and family therapy, based on an evaluation previously performed by Dr. Julia King in

September 2013. The GAL filed another report and recommendation on May 22, 2014,

reiterating many of the facts that have already been discussed. In addition, the GAL

mentioned that Mother’s visits had been increased to twice a week in May 2014. Again,

Mother continued to inappropriately discuss court matters and visitation with the children,

causing disruption. The GAL commented that the children’s therapists had stated that

additional visitation would be detrimental unless the family was to be reunited. As an

additional matter, the GAL stated that Mother had just gotten on a waiting list for housing,

although the need to do so had been known since 2010. On May 23, 2014, the GAL

filed a motion to suspend the increased visitation because it was not in the children’s best

interests.

       {¶ 30} On May 29, 2014, the permanent custody matter came before the court, but

was continued until September 11, 12, and 15, 2014. The continuance was based on a

conflict that had developed between D.C., the father of D.O. and C.O., and his attorney,

which caused the attorney to ask to withdraw from the case.

       {¶ 31} During the summer of 2014, Mother visited the children once a week for four
                                                                                     -16-


hours. Although the increased visitation had been scheduled for two hours twice a week,

Mother had transportation problems and could only come once a week. At the end of

the summer, visits were decreased to two hours, because the children were back in

school and could not attend a four-hour visit.

        {¶ 32} On September 4, 2014, the GAL filed a report and recommendation. At

that time, the GAL indicated that she had last seen the children on August 26, 2014. The

GAL noted that all three boys were hearing-impaired, and the youngest, J.D., also had

learning, cognitive, and behavioral issues.      Although J.D. was nine years old, he

functioned scarcely above a preschool level in some areas, and his behavior required

“constant supervision and an enormous amount of patience.” JC 2013-2588, Doc. #18,

p. 3.

        {¶ 33} The GAL had been with the case since it was opened in February 2010.

She noted that Mother’s paramour stayed in the apartment until May 2010, and Mother

and the paramour had both asked if there was a way to lock the refrigerator because the

boys were eating too much. In May 2010, Mother introduced the GAL to another man

who was new to the area and whom the children were calling “Daddy.” This is the man

who had used a belt on D.O. Id. at p. 5.

        {¶ 34} As before, the GAL commented that Mother had been without

permanent/appropriate housing since December 2010.           From January 2011 until

September 2012, Mother stayed in several places with relative strangers. She met her

most recent roommate in late August 2012 at a dentist’s office and a few weeks later was

living in his home. Id. at p. 5. Mother had made minimal efforts to obtain housing, and

was not on a waiting list for Metropolitan Housing in Warren County until March 2014.
                                                                                         -17-

She had also applied for Section 8 housing in August 2014. Id.

       {¶ 35} The GAL noted that Mother’s job was discontinued in the spring of 2014,

and that mother had not contacted her vocational counselor since she lost that job. Id.

at p. 8. In addition, the GAL stated that Mother had a new therapist, but the GAL was

not able to speak to the therapist because Mother did not sign a release. Id. at p. 1.

Mother also had gone to therapy 28 out of 40 months, with lapses in treatment.

According to the GAL, Mother had said “she would stop going because she felt no

connection to the therapist and this is what she is saying about her most recent therapist.”

Id. at p. 14. After discussing these facts as well as others that have been previously

mentioned, the GAL again recommended that MCCS be granted permanent custody of

the children.

       {¶ 36} The hearings on the motion for permanent custody took place on

September 15, 2014, October 29, 2014, and December 5, 2014. During the hearings,

the trial judge (not the magistrate) heard testimony from the following individuals: the

GAL; Dr. Julia King, a clinical psychologist who had performed psychological

examinations of Mother in April 2011 and August 2013; the foster father for the twins; the

caseworker who had been assigned to the case since April 2013; Mother’s most recent

counselor from Solutions, who had met with her on two occasions; and a property

manager from Warren Metropolitan Housing Agency. Mother did not testify, and the

children’s fathers did not appear for the hearings, although they were represented by

counsel. The trial judge also conducted an in camera interview with the children.

       {¶ 37} After hearing the evidence, the court filed a decision on January 27, 2015,

granting permanent custody to MCCS. In its decision, the court concluded that there
                                                                                         -18-


was clear and convincing evidence in accordance with R.C. 2151.414(E) that the children

could not or would not be placed with either parent within a reasonable period of time,

and there was also clear and convincing evidence under R.C. 2151.414(D) that the

children’s commitment to MCCS’s permanent custody was in their best interests. Mother

timely appealed the decision of the trial court.



                                II. Best Interests of the Children

       {¶ 38} Mother’s First Assignment of Error states that:

              The Juvenile Court Prejudicially Erred by Granting Permanent

       Custody of the Children to Montgomery County Children Services Because

       the Evidence Was Not Clear and Convincing that Permanent Custody Was

       in the Children’s Best Interests.

       {¶ 39} Under this assignment of error, Mother contends that the trial court erred in

concluding that the evidence was clear and convincing, because MCCS caseworkers

lacked credibility in 2010 and 2013 cases involving Mother and these children. Mother

also contends that she presented testimony that she had made substantial progress on

her case plan objective, that she was in a position to safely and appropriately reunify with

her children, that she was bonded with her children, and that the children wished to return

to her custody.

       {¶ 40} Before addressing these arguments, we note that Mother has attempted to

add material to the record that was not part of the trial court record. The added material

is an April 11, 2013 Magistrate’s Decision and Judge’s Order in Montgomery County

Juvenile Court Cases JC 2010-4481, JC 2010-4482, and JC 2010-10271. Mother has
                                                                                         -19-


attached the order to her brief as an “App.R. 16(E) Addendum.”

       {¶ 41} We have repeatedly stressed that we will not permit materials to be added

to the record, and then decide the case based on evidence that was not before the trial

court. See, e.g., State v. Bellamy, 181 Ohio App. 3d 210, 2009-Ohio-888, 908 N.E.2d
522, ¶ 21 (2d Dist.), citing State v. Ishmail, 54 Ohio St. 2d 402, 377 N.E.2d 500 (1978),

paragraph one of the syllabus; Bell v. Bell, 2d Dist. Clark No. 2007 CA 9, 2007-Ohio-

6347, ¶ 14-19, also citing Ishmail.

       {¶ 42} It is also well established that “a court may not take judicial notice of prior

proceedings in the court, but may only take judicial notice of the proceedings in the

immediate case.” Diversified Mortg. Investors, Inc. v. Athens Cty. Bd. of Revision, 7 Ohio

App.3d 157, 159, 454 N.E.2d 1330 (4th Dist.1982). Accord Davis v. Haas, 2d Dist.

Montgomery No. 24506, 2011-Ohio-5201, ¶ 19; Davenport v. Big Bros. & Big Sisters of

Greater Miami Valley, Inc., 2d Dist. Montgomery No. 23659, 2010-Ohio-2503, ¶ 24 (court

“may not take judicial notice of prior proceedings in another case, * * * even one involving

the same parties and subject matter.”) “ ‘The rationale for these holdings is that when

judicial notice is taken of prior proceedings, such prior proceedings are not part of the

record as defined in App.R. 9, and whether the trial court correctly interpreted such prior

proceedings is not reviewable by the appellate court.’ ”         State ex rel. Everhart v.

McIntosh, 115 Ohio St. 3d 195, 2007-Ohio-4798, 874 N.E.2d 516, ¶ 7, quoting Phillips v.

Rayburn, 113 Ohio App. 3d 374, 379, 680 N.E.2d 1279, (4th Dist.1996), fn. 1.

       {¶ 43} Mother has attempted to circumvent these cases by using App.R. 16(E),

which states that: “Parties are discouraged from attaching to briefs any legal authority

generally accessible through online legal research databases. If determination of the
                                                                                            -20-


assignments of error presented requires the consideration of legal authority not

accessible through any online resource, the relevant parts shall be reproduced in the brief

or in an addendum at the end or may be supplied to the court in pamphlet form.”

        {¶ 44} This comment in App.R. 16(E) is not an exception to the cases cited above.

App.R.16(E) discourages parties from attaching legal authority to their briefs that is

accessible online, but allows attachment when access to such authority is not available.

The rule applies to legal citations and is intended to reduce unnecessary attachment of

items to briefs; it is not designed to let parties attach pleadings and evidence to their briefs

that were not part of the trial court record and that appellate courts may not otherwise

consider. Accordingly, we will not consider the attachment to Mother’s brief, nor will we

consider any arguments related to prior proceedings involving the parties.

        {¶ 45} Turning to Mother’s argument about the evidence in this case, we note that

the agency filed a motion for reasonable efforts bypass under R.C. 2151.419(A)(2) on

September 6, 2013, because Mother’s parental rights to three siblings of the children had

been terminated in Kansas in 1997. The motion was granted about a month later, and

the magistrate specifically noted that Mother did not contest the motion. JC 2013-2588,

Doc.# 67, p.1. The trial court adopted this decision the same day, and Mother did not

file objections to the magistrate’s decision. MCCS subsequently filed the motion for

permanent custody pursuant to R.C. 2151.413; R.C. 2151.414(B)(1)(b) and (d), (B)(2),

and (D)(1) and (2); and R.C. 2151.414(E)(1),(2), (4), (7)(c), (8), (10), (11), (14), (15), and

(16).

        {¶ 46} “In a proceeding for the termination of parental rights, all the court's findings

must be supported by clear and convincing evidence.” In re K.W., 185 Ohio App. 3d 629,
                                                                                           -21-

2010-Ohio-29, 925 N.E.2d 181, ¶ 15 (2d Dist.), citing R.C. 2151.414(E) and In re J.R., 2d

Dist. Montgomery No. 21749, 2007-Ohio-186, ¶ 9. “However, the court's decision to

terminate parental rights will not be overturned as against the manifest weight of the

evidence if the record contains competent, credible evidence by which the court could

have formed a firm belief or conviction that the essential statutory elements for a

termination of parental rights have been established.”         (Citation omitted.)   Id.   “We

review the trial court's judgment for an abuse of discretion.” Id., citing In re C.F., 113
Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 48.

       {¶ 47} “Clear and convincing evidence is that measure or degree of proof which *

* * will produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954),

paragraph three of the syllabus.       Furthermore, “issues relating to the credibility of

witnesses and the weight to be given the evidence are primarily for the trier of fact. In

this regard, ‘[t]he underlying rationale of giving deference to the findings of the trial court

rests with the knowledge that the trial judge is best able to view the witnesses and observe

their demeanor, gestures and voice inflections, and use these observations in weighing

the credibility of the proffered testimony.’ ” In re A.J.S., 2d Dist. Miami No. 2007 CA 2,

2007-Ohio-3433, ¶ 22, quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77,

80, 461 N.E.2d 1273 (1984).

       {¶ 48} Because the trial court made a reasonable efforts bypass determination

under R.C. 2151.419(A)(2), this case is governed by R.C. 2151.413(D)(2) and R.C.

2151.414(B)(2). In re A.U., 2d Dist. Montgomery No. 22264, 2008-Ohio-186, ¶ 17. R.C.

2151.413(D)(2) provides that:
                                                                                        -22-


             Except as provided in division (D)(3) of this section, if a court makes

      a determination pursuant to division (A)(2) of section 2151.419 of the

      Revised Code, the public children services agency or private child placing

      agency required to develop the permanency plan for the child under division

      (K) of section 2151.417 of the Revised Code shall file a motion in the court

      that made the determination requesting permanent custody of the child.

      {¶ 49} Thus, once the reasonable efforts bypass determination is made, the

agency is required to file a motion for permanent custody. R.C. 2151.414(B)(2) further

provides that:

             With respect to a motion made pursuant to division (D)(2) of section

      2151.413 of the Revised Code, the court shall grant permanent custody of

      the child to the movant if the court determines in accordance with division

      (E) of this section that the child cannot be placed with one of the child's

      parents within a reasonable time or should not be placed with either parent

      and determines in accordance with division (D) of this section that

      permanent custody is in the child's best interest.

      {¶ 50} R.C. 2151.414(E) contains 16 factors to be considered with respect to

whether the children can be placed with the parents within a reasonable time or should

be placed with the parents. Based on the trial court’s findings, the applicable factors are

R.C. 2151.414(E)(1),(4), (7)(c),and (11), which provide that:

             (E) In determining at a hearing held pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353 of the

      Revised Code whether a child cannot be placed with either parent within a
                                                                                   -23-


reasonable period of time or should not be placed with the parents, the court

shall consider all relevant evidence. If the court determines, by clear and

convincing evidence, at a hearing held pursuant to division (A) of this

section or for the purposes of division (A)(4) of section 2151.353 of the

Revised Code that one or more of the following exist as to each of the child's

parents, the court shall enter a finding that the child cannot be placed with

either parent within a reasonable time or should not be placed with either

parent:

       (1) Following the placement of the child outside the child's home and

notwithstanding reasonable case planning and diligent efforts by the agency

to assist the parents to remedy the problems that initially caused the child

to be placed outside the home, the parent has failed continuously and

repeatedly to substantially remedy the conditions causing the child to be

placed outside the child's home. In determining whether the parents have

substantially remedied those conditions, the court shall consider parental

utilization of medical, psychiatric, psychological, and other social and

rehabilitative services and material resources that were made available to

the parents for the purpose of changing parental conduct to allow them to

resume and maintain parental duties

***

       (4) The parent has demonstrated a lack of commitment toward the

child by failing to regularly support, visit, or communicate with the child when

able to do so, or by other actions showing an unwillingness to provide an
                                                                                                -24-


       adequate permanent home for the child;

       ***

               (7) The parent has been convicted of or pleaded guilty to one of the

       following:

               (c) An offense under division (B)(2) of section 2919.22 of the Revised

       Code or under an existing or former law of this state, any other state, or the

       United States that is substantially equivalent to the offense described in that

       section and the child, a sibling of the child, or another child who lived in the

       parent's household at the time of the offense is the victim of the offense;

       ***

               (11) The parent has had parental rights involuntarily terminated with

       respect to a sibling of the child pursuant to this section or section 2151.353

       or 2151.415 of the Revised Code, or under an existing or former law of this

       state, any other state, or the United States that is substantially equivalent

       to those sections, and the parent has failed to provide clear and convincing

       evidence to prove that, notwithstanding the prior termination, the parent can

       provide a legally secure permanent placement and adequate care for the

       health, welfare, and safety of the child.

       {¶ 51} Although only one factor is required, several factors applied in the case

before us, and they were supported by competent, credible evidence.

       {¶ 52} In determining the best interests of the child, “R.C. 2151.414(D) directs the

trial court to consider all relevant factors * * * including but not limited to ‘(1) the interaction

and interrelationship of the child with the child's parents, siblings, relatives, foster
                                                                                          -25-


caregivers, * * * and any other person who may significantly affect the child; (2) the wishes

of the child, as expressed directly by the child or through the child's guardian ad litem,

with due regard for the maturity of the child; (3) the custodial history of the child, * * *;

[and](4) the child's need for a legally secure permanent placement and whether that type

of placement can be achieved without a grant of permanent custody to the agency.’ ”

K.W., 185 Ohio App. 3d 629, 2010-Ohio-29, 925 N.E.2d 181, at ¶ 20.

       {¶ 53} In asserting that the trial court’s decision was not supported by clear and

convincing evidence, Mother contends, first, that the testimony of the MCCS caseworkers

lacked credibility in the 2010 and 2013 cases. As was noted, we will not consider

argument that depends on prior pleadings that are not part of the record.

       {¶ 54} Concerning the 2013 case, Mother focuses on testimony of the MCCS

caseworker, who admitted to inaccuracies in information in the affidavit that was filed in

support of the 2013 permanent custody motion. In particular, the affidavit indicated that

Mother had been incarcerated for six years in Kansas, when her prison term was actually

three years; and that Mother failed to complete an Artemis program, when Mother had, in

fact, completed the program.

       {¶ 55} As a preliminary matter, we note that the trial court was informed in

pleadings filed at the beginning of the case that Mother’s prison term in Kansas lasted

from 1997 to 2000. See JC 2013-2588, Doc # 114, p. 1 (Dependency Complaint), and

Doc. #107, p. 1 (Amended Dependency Complaint). These pleadings were filed months

before the permanent custody motion was filed.

       {¶ 56} The GAL and MCCS caseworker also both testified during the custody

hearings that Mother’s prison term was three years, and the sentencing entry was
                                                                                          -26-


admitted into evidence at the hearing. As a result, the trial court would not have been

confused or misled about the facts. The caseworker also testified that she did not recall

saying in her affidavit that Mother’s prison term was six years.               Transcript of

Proceedings, Vol. II, p. 172.     The court was in the best position to assess witness

credibility.

        {¶ 57} The same observations are true regarding Mother’s participation in the

Artemis program. Before the MCCS caseworker testified, the GAL had already testified

that Mother had completed the Artemis program. Transcript of Proceedings, Vol. I, p.

125. Moreover, concerning Artemis, the caseworker testified that Mother had completed

this program before the caseworker was assigned to the case.                   Transcript of

Proceedings, Vol. II, p. 174. While this does not excuse any lack or care in filing affidavits

or pleadings, we stress again that the trial court was in the best position to assess

credibility and decide what testimony to credit. There was ample testimony to support

the trial court’s findings.

        {¶ 58} In particular, Mother knew for several years that she needed to obtain

independent and stable housing as part of the case plan. She also knew early in 2013

that the home where she currently resided did not pass a home study. Yet, Mother did

not obtain a one-bedroom apartment until October 30, 2014. This was after trial began,

and the apartment still was not adequate for the children. As the trial court noted, there

was no guarantee with respect to how long it might take Mother to obtain suitable housing

for herself and the children.

        {¶ 59} Furthermore, as the trial court also observed, Mother never demonstrated

an ability to independently provide for herself or for the children’s basic needs. During
                                                                                          -27-


the time that MCCS was involved with Mother and the children, from February 2009, until

permanent custody was granted in January 2015, Mother’s only employment was a part-

time job, bringing home about $40 per week, and this job only lasted from August 2013

until May 2014.    Although income was not the primary concern, it was a concern.

Another concern was Mother’s reliance on others and the risk that posed to the children.

Again, this dependence on others did not change from the beginning of the case to the

end.   A further concern was Mother’s history of involvement with children services

agencies dating back to 1993, persisting throughout the time Mother was in Kansas, and

continuing only a few months after she arrived in Dayton, when her young child was found

wandering in the street alone in January 2010.

       {¶ 60} More troubling yet is Mother’s denial of any role in the appalling abuse

perpetrated on L.O. The record indicates that Mother attended counseling only because

the court required her to do so, and that she was untruthful with the GAL and Dr. King,

denying the abuse or any part in the abuse throughout the entirety of the case. See,

e.g., Transcript of Proceedings, Vol. I, pp. 67 and 85; Vol. II, pp. 31, 39, and 87. There

is no indication that issues leading to the abuse have ever been addressed in therapy or

counseling. Although there was testimony that Mother and the twins had bonded, and

that the twins, at least, wished to remain with their mother, the trial court was in the best

position to weigh these factors, and to conclude that the children’s need for stability –

which the Mother could not provide – was best served by a grant of permanent custody

to MCCS. We note that Mother repeatedly disregarded instructions not to discuss the

case with the children and also improperly attempted to influence the children. These

actions were detrimental to the children’s welfare and stability and show poor insight and
                                                                                          -28-


judgment.

       {¶ 61} Mother stresses the fundamental interest of parents in the care and custody

of their children. While this is true, “[t]he fundamental interest of parents is not absolute

* * *. Once the case reaches the disposition phase, the best interest of the child controls.”

In re D.A., 113 Ohio St. 3d 88, 2007-Ohio-1105, 862 N.E.2d 829, ¶ 11.

       {¶ 62} In K.W., we noted that:

              R.C. 2151.419(A)(2) establishes objective factors that alleviate the

       general requirement, set forth in R.C. 2151.219(A)(1), that an agency

       attempt to reunify a child with his or her parents before seeking permanent

       custody. The prior involuntary removal of a child from the parents' custody

       is one of these factors. R.C. 2151.419(A)(2)(e). The court is also required

       to consider the prior involuntary termination of parental rights in determining

       whether a child can or should be placed with a parent within a reasonable

       period of time. R.C. 2151.414(E)(11). This factor is rationally related to the

       need for and likely success of reunification efforts. In re Baby Girl Elliott,

       Butler App. No. CA2003–10–256, 2004-Ohio-3539, at ¶ 49–51 (“The

       circumstances surrounding a prior termination of a parent's parental rights

       are highly relevant in a hearing to terminate the rights of the same parent

       regarding another child”). Pursuant to R.C. 2151.414(E)(11), the parent

       who has had parental rights involuntarily terminated may prove, by clear

       and convincing evidence, that the parent can provide a legally secure

       permanent placement and adequate care for the health, welfare, and safety

       of the child, notwithstanding the prior termination.        The legislature's
                                                                                        -29-


      concern for children who are born to parents who have had other children

      involuntarily removed from their custody is understandable and justified.

K.W., 185 Ohio App. 3d 629, 2010-Ohio-29, 925 N.E.2d 181, at ¶ 28. We agree with

these comments and find they apply to the case before us. There is no clear and

convincing indication that Mother can provide a legally secure permanent placement for

the children, and significantly less evidence that she can adequately protect their health,

welfare, and safety. We did stress in K.W. that “[t]he state is nonetheless required to

prove, by clear and convincing evidence, that granting permanent custody to the agency

is in the best interest of the child.” Id. at ¶ 20, citing R.C. 2151.414(B)(1)(a). As was

noted, the record contains sufficient credible evidence supporting the trial court’s

decision.

      {¶ 63} Based on the above discussion, we conclude that the trial court did not err

in concluding that a grant of permanent custody to MCCS was in the best interests of the

children. Accordingly, the First Assignment of Error is overruled.



                                       III. Res Judicata

      {¶ 64} Mother’s Second Assignment of Error states that:

             The Juvenile Court Prejudicially Erred by Granting Permanent

      Custody of the Children to Montgomery County Children Services Because

      the Factual Grounds that Formed the Basis for the Permanent Custody

      Filings are Barred by Res Judicata.

      {¶ 65} Under this assignment of error, Mother contends that this proceeding is

barred by res judicata because the decision in the 2010 proceeding was not appealed
                                                                                          -30-


and should have operated to bar the current proceeding. The State contends that res

judicata does not prohibit ongoing litigation of custody issues.

       {¶ 66} In support of her argument, Mother cites the case of In re A.S., 3d Dist. Allen

Nos. 1-12-01, 1-12-02, 2012-Ohio-3197, ¶ 53, which applied the doctrine of res judicata

to preclude a mother from challenging an adjudication of dependency, where she failed

to object to a magistrate’s decision and failed to appeal from the adjudication judgment.

Id. at ¶ 53. In a similar situation in K.W., we did not apply res judicata, but concluded

that a mother’s argument about error in a dependency finding and in awarding temporary

custody to the agency was untimely because the dependency finding was a final,

appealable order, and the mother failed to appeal from the dependency judgment. K.W.,

185 Ohio App. 3d 629, 2010-Ohio-29, 925 N.E.2d 181, at ¶ 17. Among the cases we

cited was In re Adams, 115 Ohio St. 3d 86, 2007-Ohio-4840, 873 N.E.2d 886. Id.

       {¶ 67} In Adams, the Supreme Court of Ohio considered “whether a children-

services agency may appeal a trial court's order denying the agency's motion to modify

temporary custody to permanent custody and continuing temporary custody.” Id. at ¶ 4.

The court concluded that the order was not a final, appealable order. Specifically, the

denial did not determine the action because the parties were subject to further court order.

Id. at ¶ 36. The Supreme Court of Ohio also noted that “[a] denial of permanent custody

and a continuation of temporary custody do not prevent a children-services agency from

seeking any applicable dispositional order, or even renewing a request for permanent

custody.” Id. at ¶ 37. The court distinguished this from situations like the one involved

in the case of In re Murray, 52 Ohio St. 3d 155, 556 N.E.2d 1169 (1990). In Murray, an

order granting temporary custody to an agency was held to be a final, appealable order,
                                                                                             -31-


in part because R.C. 2151.414(A) precluded readjudication of such orders at the custody

hearing. Adams at ¶ 38.

       As the State notes in its brief, courts have also held that “principles of res judicata

do not apply to decisions in dispositional hearings because the court retains continuing

jurisdiction.” In re K.G., 8th Dist. Cuyahoga Nos. 100782, 100843, 2014-Ohio-3461,

¶ 18, citing In re Z.T., 8th Dist. Cuyahoga No. 88009, 2007–Ohio–827, ¶ 24, and In re

Ament, 142 Ohio App. 3d 302, 310, 755 N.E.2d 448 (12th Dist.2001). In K.G., the court

of appeals stated that “[b]ecause of this continuing jurisdiction, res judicata will not prohibit

the court from revisiting issues that are relevant to a motion for custody – legal or

permanent – even if the same or similar issues may have been considered in a prior

action falling within the purview of R.C. Chapter 2151.” Id.

       {¶ 68} Under Adams, a prior order denying permanent custody to the agency in

2010 would not have been a final, appealable order, and further dispositions, including

an order of permanent custody, would have been permitted. However, we need not

further discuss or resolve this matter because none of the proceedings in the prior case

are part of the record. Accordingly, the Second Assignment of Error is overruled.



                        IV. Error in the Temporary Custody Proceedings

       {¶ 69} Mother’s Third Assignment of Error states that:

              The Juvenile Court Prejudicially Erred by Allowing Montgomery

       County Children Services to Effectively Keep the Children in Temporary

       Custody for Over Four Years.

       {¶ 70} Under this assignment of error, Mother contends that the trial court erred in
                                                                                        -32-


allowing the children to stay in temporary custody in the 2013 case because the children

ended up being in custody for over four years. According to Mother, continuing with the

2013 case allowed MCCS to receive extra extensions of temporary custody to which it

would not have been entitled.

      {¶ 71} As we have stressed, the pleadings in any prior cases are not properly

before us, and we cannot consider error that is predicated on their existence. As a result,

we reject Mother’s alleged error because it is based on evidence that is not in the record.

      {¶ 72} Assuming for the sake of argument that we could address this matter,

Mother waived the issue by failing to object during the trial court proceedings. In this

regard, we note that after this case was filed on April 12, 2013: (1) Mother agreed to an

order of interim temporary custody to MCCS on April 15, 2013; (2) Mother agreed to an

amended order of interim temporary custody on May 2, 2013; (3) Mother stipulated to a

finding of dependency at the adjudication hearing held by a magistrate on June 21, 2013,

and did not thereafter either file objections or appeal from the decision; and (4) Mother

agreed to give MCCS temporary custody at the dispositional hearing and did not contest

MCCS’s motion for bypass, both of which were heard by a magistrate on October 3, 2013.

Mother did not thereafter either file objections to the magistrate’s order or appeal. See

Doc. #108, p. 1; Doc. #101, p. 1; Doc. #81, p. 1-2; and Doc. #67, p.1-2.

      {¶ 73} At no time did Mother challenge the proceedings in the trial court, and we

conclude that she has waived any objections, other than plain error. See, e.g., In re C.B.,

2d Dist. Montgomery Nos. 24564, 24565, 24566, 2011-Ohio-4537, ¶ 9; In re A.J.S., 2d

Dist. Miami No. 2007 CA 2, 2007-Ohio-3433, ¶ 15.

      {¶ 74} In Goldfuss v. Davidson, 79 Ohio St. 3d 116, 679 N.E.2d 1099 (1997), the
                                                                                           -33-


Supreme Court of Ohio held that “the plain error doctrine is not favored and may be

applied only in the extremely rare case involving exceptional circumstances where error,

to which no objection was made at the trial court, seriously affects the basic fairness,

integrity, or public reputation of the judicial process, thereby challenging the legitimacy of

the underlying judicial process itself.” Id. at syllabus. We do not consider this such a

case.

        {¶ 75} If Mother felt MCCS had improperly pursued custody, she had ample

opportunity to bring it to the trial court’s attention. Mother was represented by counsel

at all points. Instead of bringing the alleged error to the trial court’s attention, she said

nothing during nearly two years while the proceedings were pending and significant

amounts of time were consumed. It would be an inappropriate use of the judicial process

to let parties profit by their delay in challenging trial court actions, particularly where, as

here, the party who fails to object is made aware during the proceedings that her children

need stability and that uncertainty in resolving the custody issue is detrimental to the

children’s welfare.

        {¶ 76} Accordingly, the Third Assignment of Error is overruled.



                              IV. Ineffective Assistance of Counsel

        {¶ 77} Mother’s Fourth Assignment of Error states that:

              Trial Counsel Prejudicially Provided Ineffective Assistance to

        Appellant Mother if Any of the Errors Are Deemed Invalid.

        {¶ 78} Under this assignment of error, Mother contends that if we fail to find

reversible error in the other assignments of error, then trial counsel was prejudicially
                                                                                         -34-


ineffective by failing to object during the trial court proceedings.

       {¶ 79} We have previously held that “both R.C. 2151.352 and Juv.R. 4 establish a

parent's right to counsel in termination proceedings.” (Citation omitted.) In re S.A., 2d

Dist. Clark No. 07-CA-110, 2008-Ohio-2225, ¶ 8. “A parent's right to counsel arises from

the guarantees of due process and equal protection contained in the constitutions of Ohio

and the United States.” Id., citing State ex rel. Heller v. Miller, 61 Ohio St. 2d 6, 399
N.E.2d 66 (1980), paragraph two of the syllabus. “That right to counsel includes the right

to the effective assistance of trial counsel. The test for ineffective assistance of counsel

used in criminal cases is equally applicable to actions seeking the permanent, involuntary

termination of parental custody.” (Citations omitted.) Id.

       {¶ 80} In S.A., we further noted that:

              In order to prevail on a claim of ineffective assistance of counsel, the

       defendant must show both deficient performance and resulting prejudice.

       Strickland v. Washington (1984), 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674. To show deficiency, the defendant must show that counsel's

       representation fell below an objective standard of reasonableness.          Id.

       Trial counsel is entitled to a strong presumption that his conduct falls within

       the wide range of effective assistance. Id. The adequacy of counsel's

       performance must be viewed in light of all of the circumstances surrounding

       the trial court proceedings. Id. Hindsight may not be allowed to distort the

       assessment of what was reasonable in light of counsel's perspective at the

       time. State v. Cook (1992), 65 Ohio St. 3d 516, 524, 605 N.E.2d 70.

              Even assuming that counsel's performance was ineffective, the
                                                                                           -35-


       defendant must still show that the error had an effect on the judgment.

       State v. Bradley (1989), 42 Ohio St. 3d 136, 142, 538 N.E.2d 373. Reversal

       is warranted only where the defendant demonstrates that there is a

       reasonable probability that, but for counsel's errors, the result of the

       proceeding likely would have been different. Id.

S.A. at ¶ 9-10.

       {¶ 81} “Generally, counsel's performance falls below the norm if he fails to

advocate the defendant's cause, fails to keep the defendant informed of important

developments, or fails to use the requisite level of skill necessary to ensure the integrity

of the adversarial proceedings.” State v. Peeples, 94 Ohio App. 3d 34, 45, 640 N.E.2d
208 (4th Dist.1994).

       {¶ 82} We have found the possibility of ineffective assistance of counsel in

situations where trial counsel failed to contact a parent to discuss the case, failed to notify

the parent of court dates, or failed to take steps to meaningfully preserve an incarcerated

parent’s right to participation. See In re P.M., 179 Ohio App. 3d 413, 2008-Ohio-6041,

902 N.E.2d 74, ¶ 18 (2d Dist.) (remanding for hearing on whether father had ineffective

assistance of counsel when father alleged in objections to magistrate’s decision that

counsel had failed to contact him to discuss the case or to notify him of court dates.);

S.A., 2d Dist. Clark No. 07-CA-110, 2008-Ohio-2225, at ¶ 9-15 (trial counsel was

ineffective by failing to protect incarcerated mother’s right to participate in permanent

custody hearing).

       {¶ 83} In the case before us, we see no evidence that counsel’s performance was

defective. “To justify a finding of ineffective assistance of counsel, the appellant must
                                                                                      -36-


overcome a strong presumption that, under the circumstances, the challenged action

might be considered sound trial strategy.” State v. Carter, 72 Ohio St. 3d 545, 558, 651
N.E.2d 965 (1995), citing Strickland at 689.

      {¶ 84} While the case was pending, and even after reasonable efforts bypass was

granted, MCCS continued to assist mother and to offer services under the case plan.

The GAL, who was closely involved with Mother and the children from the beginning,

indicated that she had noticed a change in Mother when she began counseling at

Solutions in 2013, and that for a while, Mother was doing really well. The GAL stated

that she was really hopeful. This is consistent with Dr. King’s evaluation of Mother in

August 2013, when Dr. King concluded that Mother’s depression had improved.

However, for about seven to nine months before the permanent custody hearing in

September 2014, the GAL had observed Mother going back into a depression and having

low energy, patience, and interaction with the children.

      {¶ 85} The caseworker who was assigned to the case in April 2013 indicated that

she went over the case plan objectives with Mother every time she saw her, and that the

objectives remained the same throughout: to obtain housing and income that were stable

to provide for the children’s basic needs; to complete the parenting/psychological

assessment and follow all recommendations; to sign all authorizations, and to obtain

mental health counseling and follow all recommendations. After the home where Mother

was living failed to pass inspection, the caseworker gave Mother referrals for housing.

      {¶ 86} It is true that MCCS sought reasonable efforts bypass in September 2013

and that Mother did not contest it. However, we cannot say trial counsel’s strategy was

unsound, since at the time, Mother was employed, was regularly engaging in counseling,
                                                                                      -37-


and was receiving services. Furthermore, Mother would have gained nothing at that

point from challenging the motion, since her parental rights had admittedly been

terminated with respect to three other children. This is a ground for reasonable efforts

bypass under R.C. 2151.419(D)(2)(e), and where such grounds exist, the statute requires

the trial court to determine that the agency is not required to make reasonable efforts.

As we observed in K.W., in this situation, the parent may still prove, “by clear and

convincing evidence, that the parent can provide a legally secure permanent placement

and adequate care for the health, welfare, and safety of the child, notwithstanding the

prior termination.” K.W., 185 Ohio App. 3d 629, 2010-Ohio-29, 925 N.E.2d 181, at ¶ 28.

Thus, while Mother had a burden, she still had an opportunity to prove that she could

adequately care for her children.

      {¶ 87} At the time of the reasonable efforts bypass, however, Mother did not have

the current ability to care for the children, since she lacked appropriate housing and

lacked stability. As a result, leaving the children in the care of MCCS and continuing to

work toward this goal was a reasonable strategy.          The fact that Mother never

successfully completed her case plan requirements does not mean that trial counsel’s

approach was defective. As we have stressed, “[h]indsight may not be allowed to distort

the assessment of what was reasonable in light of counsel's perspective at the time.”

S.A., 2d Dist. Clark No. 07-CA-110, 2008-Ohio-2225, at ¶ 8.

      {¶ 88} There is no indication that trial counsel’s representation of Mother was

anything other than vigorous during this case, or that the proceedings were other than

adversarial.   Accordingly, since trial counsel did not render ineffective assistance of

counsel, Mother’s Fourth Assignment of Error is overruled.
                                                                                      -38-




                                       VI. Conclusion

       {¶ 89} All of Mother’s assignments of error having been overruled, the judgment of

the trial court is affirmed.




                                    .............



FROELICH, P.J. and DONOVAN, J., concur.



Copies mailed to:

Mathias H. Heck, Jr.
Dylan G. Smearcheck
Tyler D. Starline
Adam Krumholz
Stephanie Allen
Cristy Oakes
Richard Lipowicz
Marshall Lachman
Hon. Nick Kuntz